DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously applied prior art does not teach “the spatial light modulator is arranged in an intermediate image plane, in which a real intermediate image is generated by the moving light beam, from which the specified light distribution is generated in the vicinity of the motor vehicle by a secondary optical unit.”  
However, as discussed in the 112(b) rejections, Applicant’s argument relies on the scope of “intermediate image plane” and “real intermediate image” to be an 
Particularly, focused light is required for a real intermediate image (Applicant’s remarks Page 6, last 3 lines).  However, as discussed in the 112(b) rejection, Applicant’s disclosed embodiment includes conversion element 5, which appears to generate diverging light, as discussed with respect to Tanaka et al. (US PGPub 2021/0208491 A1) and Hering et al. (DE 102015224880 A1).  Therefore, Applicant’s light would not form a real intermediate image at the spatial light modulator.
As discussed in the 112(b) rejection, it is not clear if Applicant has made a mistake in the description of the claims and if a similar limitation should be substituted or if Applicant is trying to claim the scope as presented.  Insofar as the scope of the claims coincide with the scope argued by Applicant, specification and drawing objections, as well as 112(a) rejections are also issued.


Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 14, 25 and description of element “ZB” recite “intermediate image plane” or “real intermediate image.”  For the reasons discussed in the 112(b) rejection below, it is believed that this may not be an accurate description of the invention.  Particularly, as discussed in the 112(b) rejections, below, it is believed that that this may not be an accurate description of the invention, as Applicant’s argued definition of .
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spatial light modulator is arranged in an intermediate image plane, in which a real intermediate image is generated by the moving light beam, from which the specified light distribution is generated in the vicinity of the motor vehicle by a secondary optical unit must be shown or the feature(s) canceled from the claim(s).  
Particularly, as discussed in the 112(b) rejections, below, it is believed that that this may not be an accurate description of the invention, as Applicant’s argued definition of intermediate image plane would not be satisfied as the focused light from element 6 is intercepted and appears to be converted to divergent light by conversion element 5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

	The amendments to claim 12, filed 10/1/2021 are sufficient to overcome the drawing objection stated in the final rejection, filed 7/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16, 18-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the 112(b) rejection, below, the claimed invention according to Applicant’s proposed interpretation does not appear to accurately describe Applicant’s described invention.  
Particularly, as discussed in the 112(b) rejections, below, it is believed that that this may not be an accurate description of the invention, as Applicant’s argued definition of intermediate image plane would not be satisfied as the focused light from element 6 is intercepted and appears to be converted to divergent light by conversion element 5, and therefore a real intermediate image would not be formed at the spatial light modulator.
It is unclear if Applicant is trying to claim a separate, undescribed embodiment that doesn’t have a converting element, but this undescribed embodiment would also appear to lack written description and the specification does not convey to one having ordinary skill in the art that the inventors had possession of an embodiment without the converting element.
Claims 13-16, 18-21 and 23 are dependent on claim 12 and contain the same deficiencies.

Claims 12-16, 18-21 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As discussed in the 112(b) rejection, below, the claimed invention according to Applicant’s proposed interpretation does not appear to accurately describe Applicant’s described invention.  
Particularly, as discussed in the 112(b) rejections, below, it is believed that that this may not be an accurate description of the invention, as Applicant’s argued definition of intermediate image plane would not be satisfied as the focused light from element 6 is intercepted and appears to be converted to divergent light by conversion element 5, and therefore a real intermediate image would not be formed at the spatial light modulator.
It is unclear how one having ordinary skill in the art would make the invention.  Making a device described and depicted in the drawings would not appear to make the device with the scope of definition of intermediate image plane and real intermediate image that Applicant argues.  
Claims 13-16, 18-21 and 23 are dependent on claim 12 and contain the same deficiencies.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “the spatial light modulator is arranged in an intermediate image plane, in which a real intermediate image is generated by the moving light beam, from which the specified light distribution is generated in the vicinity of the motor vehicle by a secondary optical unit” (emphasis added)
	It is Applicant’s position that these terms imply that the beam is focused (Applicant’s Remarks, Page 6, last paragraph), presumably by unclaimed lens 6.
	However, Applicant’s depicted beam passes through conversion element 5, for example, YAG (Paragraph 24).
	Furthermore, as seen in Tanaka et al. (US PGPub 2021/0208491 A1) Figs. 3 and 4, Paragraphs 41-43, converted light L2 outputs in substantially all directions and excitation light also passes through with divergence.  Therefore, it appears that Applicant’s disclosed embodiment would NOT produce a real intermediate image as 
Furthermore, Hering et al. (DE 102015224880 A1, of record, citations herein refer to the previously provided machine translation) discloses that the light emitted from the fluorescent element is divergent illumination light (Paragraph 26), wherein the fluorescent element is for example YAG (Paragraph 41).
Therefore, it appears that Applicant’s recitation of real intermediate image and intermediate image plane, if given the definition that Applicant argues, does not accurately describe the invention because the focused beam does not appear to continue past the conversion element and therefore does not actually form a “real intermediate image” in the definition that Applicant argues.
	Furthermore, Sewell (US PGPub 2004/0174617 A1) Paragraph 41 discloses that “‘Intermediate image” is an image formed prior to a final focal plane in an optical system.”  
	Therefore, it is unclear if Applicant’s use of the term “intermediate image plane” and “real intermediate image” mean the art recognized definition that Applicant is arguing (which appears to not describe Applicant’s invention) OR instead should be interpreted as the plain language of the words to be an image formed at an intermediate stage that is actually an image (real) instead of a beam of light rays OR if the language is an oversight and Applicant intended to recite similar features that accurately describe Applicant’s disclosed embodiment, such as the focal length of the lens to the spatial light modulator coincides with the spatial light modulator (even though the focused beam doesn’t appear to reach the spatial light modulator, the focal distance between 
For the purposes of examination, the limitation will be examined as though it recited that the lighting device forms an image that is actually an image (real) instead of a beam of light rays at the spatial light modulator.
Claims 13-16, 18-21 and 23 are dependent on claim 12 and contain the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 15, 16, 18-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hering et al. (DE 102015224880 A1, of record, citations herein refer to the previously provided machine translation) or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Winterer et al. (US PGPub 2018/0045392 A1) and Reisinger et al. (US PGPub 2017/0321857 A1).
	As to claim 12, Hering et al. discloses (Figs. 3 and 4) a lighting device for a motor vehicle (Paragraph 32), comprising: a light source 1; a spatial light modulator 4; and a scanner 30, on which light originating from the light source 1 is incident and which is configured for implementing a scanning movement (Paragraphs 48, 50) so that, from the light which is incident on the scanner 30, a moving light beam is formed, (Paragraphs 47-50) which illuminates (indirectly in Fig. 4 or directly in Fig. 3) a specified region on the spatial light modulator (Paragraphs 47-50); wherein the spatial light modulator 4 is electrically actuatable to modulate an amplitude of the light incident thereon during operation of the lighting device such that a specified light distribution is generated in a vicinity of the motor vehicle (Paragraphs 14, 47-51), and the spatial light 

    PNG
    media_image1.png
    485
    341
    media_image1.png
    Greyscale

	As to the specified light distribution is generated in the vicinity of the motor vehicle by a secondary optical unit 9. (Paragraphs 14, 33, 44 low beam, high beam)
Hering et al. discloses separately that the light outputs a low beam and high beam (Paragraph 14) and also the optical system 9 converts the local distribution on the emitting surface 7 into a solid angle distribution (Paragraph 44).  One having ordinary skill in the art would understand that the light passes through optical system 9 to 
	Alternatively, Winterer et al. teaches (Fig. 1) a projection system 12 (such as lens Paragraph 38) for projecting the light image 11 onto roadway 13 to form the specified light distribution 11’ in the vicinity of the motor vehicle. (Paragraph 38).

    PNG
    media_image2.png
    443
    616
    media_image2.png
    Greyscale
Winterer
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a projection optical system in order to project the image onto the roadway in the vicinity of the motor vehicle, as taught by Winterer et al.
	As to Applicant’s intermediate image plane and real intermediate image, this limitation is being examined as though it recited that an image is formed at the spatial light modulator.  Since the liquid crystal spatial modulator of Hering et al. forms an image (Paragraph 14, high beam, low beam), this limitation is satisfied.

	However, Reisinger et al. teaches (Fig. 2A) a focusing optic 1b that focuses light from light source 1a, with an intervening scanner 3 and the focal length of the focusing optic 1b coinciding with the central area of conversion means 5, allowing finely blocking out traffic participants in the central area (Paragraph 45).

    PNG
    media_image3.png
    277
    453
    media_image3.png
    Greyscale
Reisinger et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a focused and therefore converging beam output by focusing optics and converging past the scanner in order to finely block out participants in the central area as taught by Reisinger et al.  Furthermore, since the beam is narrowed by converging, the beam spot will also be smaller as compared to a non-converging beam and therefore have finer resolution. 

	As to claim 15, Hering et al., or alternatively in further view of Fukukada and Reisinger et al. teaches that the spatial light modulator (Hering et al. # 4) comprises a transmissive modulator and/or a reflective modulator (Hering et al. Paragraphs 49, 50).
	As to claim 16, Hering et al., or alternatively in further view of Fukukada and Reisinger et al. teaches that the transmissive modulator is an LCD modulator and the reflective modulator is a DMD modulator (Hering et al. Paragraphs 22, 49, 50). 
As to claim 18, Hering et al. in view of Takahashi et al. discloses that the secondary optical unit (Hering et al. #9; Winterer et al. #12) comprises a lens 9 (Hering et al. Fig. 4, Paragraphs 29, 44 and 51; Winterer et al. Paragraph 38).
	As to claim 19, Hering et al., or alternatively in further view of Fukukada and Reisinger et al. teaches that a specified light form is generated on the spatial light modulator by the moving light beam wherein, during the operation of the lighting device, the spatial light modulator is actuated such that the light form is clipped by the spatial light modulator (Hering et al. Paragraphs 14, 18-20, 49, 50).
	As to claim 20, Hering et al., or alternatively in further view of Fukukada and Reisinger et al. teaches a conversion element (Hering et al. #6) in the lighting device, said conversion element 6 converting the light of the light source 1 that is incident thereon into white light (Hering et al. Paragraph 11), whereby a white light distribution is generated as a specified light distribution in the vicinity of the motor vehicle (Hering et al. Paragraphs 14, 47-51).

As to claim 23, Hering et al., or alternatively in further view of Fukukada and Reisinger et al. teaches a motor vehicle comprising one or more lighting devices according to claim 12. (Hering et al. Paragraph 14, 32, Takahashi et al. Paragraph 70)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hering et al., or alternatively in further view of Fukukada and Reisinger et al. as applied to claim 12 above, and further in view of Erdl et al. (US PGPub 2015/0016135 A1).
As to claim 14, Hering et al., or alternatively in further view of Fukukada and Reisinger et al. teaches the scanner (Hering et al. #30), but is silent as to Applicant’s vector scanner with variable scanning speed and scanning direction of the light beam.
Erdl et al. teaches (Fig. 1) the scanner being a vector scanner (Paragraphs 26) with variable scanning speed and scanning direction of the light beam (Paragraph 27) in order to generate predefined light distributions in a simple way without having to turn the light source on/off (Paragraph 27-29 and 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the scanner a vector scanner in order to generate predefined light distributions in a simple way without having to turn the light source on/off, as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.Y.H/           Examiner, Art Unit 2875                                     

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875